DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 4/1/2021. Claim 2 was cancelled. Claims 1 and 3 – 20 are pending in the application. Claims 13 – 20 were withdrawn due to a previous restriction requirement. 

2.	The previous 35 USC 112 rejection of claim 8 is withdrawn in light of Applicant’s amendment and remarks.  

Claim Analysis
3.	Summary of Claim 1:
A freshening composition comprising:

about 0.02 wt. % to about 1.0 wt.%, based on the weight of the composition, of a sulfur- containing pro-perfume;

about 0.2 wt% to about 1.4 wt%, based on the weight of the composition, of a perfume mixture, the perfume mixture comprising at least one perfume material selected from the group consisting of: 3-(1,3-benzodioxol-5-yl)-2-methylpropanal, canthoxal, vanillin, ethyl vanillin, citral, ligustral, cinnamic aldehydes, and combinations thereof; 

and a carrier,

wherein the freshening composition comprises a pH in the range of about 4.5 to about 6.5.

 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (WO 2015/032885 A1).
Regarding claim 1, Herrmann et al. teach a perfuming composition comprising a sulfur moiety capable of liberating a perfume molecule (Abstract, claim 1), wherein the sulfur moiety reads on the sulfur-containing pro-perfume, wherein in a preferred embodiment the citral is the perfume molecule (Examples 1 and 2, page 14 line 10 and page 18 line 25) thereby reading on the perfume mixture as required by the instant claim, wherein both the citral and the sulfur moiety make up the compound as claimed by Herrmann et al., wherein in a preferred embodiment the citral was used in an amount of 8.44 g and the 1-butanethiol (sulfur containing moiety) was used in an amount of 5.0 g (Example 1, page 14 line 10) to synthesize the compound of Herrmann et al., wherein Herrmann et al. teach the concentrations of the compounds (which comprises both the sulfur containing moiety and the perfume) are 0.01% to 2% by weight (page 12, line 18), thereby reading on the about 0.02 wt% to about 1.0 wt% for the sulfur containing pro-perfume as required by the instant claim with sufficient specificity, and thereby reading on the about 0.2 wt% to about 1.4 wt% for the perfume mixture as required by the instant invention with sufficient specificity, wherein the perfuming composition further comprises a carrier (claim 6).  
Herrmann et al. do not teach the pH in the range of about 3 to about 9.
Hermann et al. teach a change of pH to release the invention’s ingredient (page 12, line 8). As such, the pH will affect the resulting release of the perfume. Therefore, the pH can be optimized to reach the desired perfume release via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the pH for the intended application via a routine optimization, thereby obtaining the present invention.

Regarding claim 3, Herrmann et al. teach citric acid (Example 1, page 13 line 5) thereby reading on carboxylic acid as required by the instant claim.
Regarding claims 4 and 5, Herrmann et al. teach the freshening composition as set forth above and incorporated herein by reference. Herrmann et al. teach compounds comprising secondary amine groups (claim 7).
Regarding claim 4, Herrmann et al. do not particularly teach the weight ratio of the carboxylic acid to secondary or tertiary amines. Regarding claim 5, Herrmann et al. do not teach the weight ratio of perfume mixture to sulfur-containing pro-perfume as required by the instant claim.
Herrmann et al. teach the perfuming co-ingredients such as nitrogenous compounds are used for the desired organoleptic effect (page 8 lines 17-19). Furthermore, Herrmann et al. teach “the proportions in which the compounds according to the invention can be incorporated into the various aforementioned articles or compositions vary within a wide range of values. These values are dependent on the nature of the article to be perfumed and on the desired organoleptic effect” (page 12, lines 9-14). As such, the ratio of the citric acid to the secondary amine groups, and the ratio of the perfume mixture to the sulfur-containing pro-perfume will affect the resulting smell of the final product. Therefore, the ratio of citric acid to secondary amines and the ratio of the perfume mixture to the sulfur-containing pro-perfume can be optimized to reach the desired fragrance character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.


Regarding claims 8 and 9, Herrmann et al. teach the composition in the form of a spray (claims 9 and 10).
Herrmann et al. do not teach a translucent, transparent or plastic spray dispenser.
However, the translucent, transparent, or plastic spray dispenser is a discrete element of the claimed freshening composition, this is not a design application but a utility application with all claims directed to articles or products of manufacture. Therefore, the material used for the spray dispenser is merely a decoration fastened to the large underlying composition.  There is no evidence that the type of material used in the spray dispenser has any mechanical function in relation to the underlying composition. Thus, it is the Examiner’s position that the type of material used in the spray dispenser relates only to matters of ornamentations or aesthetic design and the particular type of material used in the spray dispenser affixed to the claimed composition does not patentably distinguish this article from that of the prior art because it would have been obvious for one of ordinary skill in this art to provide each of the articles in the references cited in the 102 rejections above with a design having corresponding characteristics, such as a translucent, transparent or plastic spray dispenser, based upon motivation (e.g. ornamentation) which are not germane to the patentability of claims for utility inventions under 35 US 101.  Therefore, spray dispensers in the form of characters in the form of translucent, transparent or plastic would be an obvious design choice.
Regarding claim 10, Herrmann et al. teach an aqueous composition (Example 2).
Regarding claim 11, the preferred embodiments of Herrmann et al. are free of primary amines (Examples) thereby reading on the instant claim.


6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (WO 2015/032885 A1) in view of Nwachukwu et al. (US PG Pub 2015/0335778 A1).
	Regarding claim 7, Herrmann et al. teach the freshening composition as set forth above and incorporated herein by reference.
	Herrmann et al. are silent regarding the freshening composition comprising a propellant.
	Nwachukwu et al. teach freshening products comprising an aqueous perfume formulation containing a propellant (Claims 1 and 11, [0028]) in a plastic container (abstract) as required by instant claim 8, and wherein the propellant is a hydrocarbon and compressed gas [0028] as required by instant claim 9. Nwachukwu et al. offer the motivation of using a propellant due to its ability to pressurize and deliver the aqueous perfume composition from a container [0027-0030]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the propellant of Nwachukwu et al. in the freshening composition of Herrmann et al., thereby arriving at the claimed invention.
	
7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (WO 2015/032885 A1) in view of Apel et al. (US Patent 7,030,079).
	Regarding claim 12, Herrmann et al. teach the freshening composition as set forth above and incorporated herein by reference.
	Herrmann et al. are silent regarding the freshening composition comprising dimethyl anthranilate.
	Apel et al. teach chemical compositions comprising olfactive characteristics as a customized fragrance (Abstract) wherein a preferred aromatic nitrogen containing chemical compound is dimethyl anthranilate (claim 7). Apel et al. offer the motivation of choosing dimethyl anthranilate due to its ability to have significant release to the surrounding air (demonstrated by its headspace analysis shown in .
  
8.	Claims 1, 3 – 6 and 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US PG Pub 2015/0217015 A1).
	Regarding claim 1, Williams et al. teach freshening compositions comprising a perfume material, a carrier and a sulfur-containing pro-perfume (claim 1), wherein the sulfur-containing pro-perfume is present in a preferable amount of about 0.01 wt% to about 1 wt% [0026] thereby reading on the claimed range of about 0.02 wt% to about 1.0 wt% with sufficient specificity,  wherein the perfume mixture is present in an amount of about 0.1% to about 1% [0037] thereby reading on the claimed range of 0.2 wt% to about 1.4 wt% with sufficient specificity. Williams et al. teach the perfume raw materials comprise ethyl vanillin, vanillin, citral, and cinnamic aldehyde [0033 and 0036], among others. Williams et al. teach the pH is about 4 to about 8 [0058] thereby reading on the claimed range of about 3 to about 8.5 with sufficient specificity.
	Williams et al. do not particularly teach the claimed perfume materials in a preferred embodiment. 
However, Williams et al. teach ethyl vanillin, vanillin, citral, and cinnamic aldehyde with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” ethyl vanillin, vanillin, citral and cinnamic aldehyde] as the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). Therefore it would have been obvious to one of ordinary skill in the art to use the ethyl vanillin, vanillin, citral, and cinnamic aldehyde as the perfume material in the composition of Williams et al., thereby arriving at the claimed invention.

	Regarding claim 4, Williams et al. teach the freshening composition further comprises a secondary or tertiary amine [0058]. 
	Williams et al. do not teach the weight ratio of carboxylic acid to secondary or tertiary amine.
However, Williams et al. teach the carboxylic acid is a buffering agent and used for maintaining the pH [0074]. As such, the ratio of the carboxylic acid to the secondary or tertiary amine will affect the resulting pH of the freshening composition. Therefore, the weight ratio of carboxylic acid to secondary or tertiary amine can be optimized to reach the desired pH via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claim 5, Williams et al. do not teach the weight ratio of perfume mixture to sulfur-containing pro-perfume as required by the instant claim.
	However, Williams et al. teach “the sulfur-containing pro-perfume compound can be present at any suitable level in the composition” [0026] and further teach the sulfur-containing pro-perfume provides extending perfume release and malodor reduction [0010]. As such, the ratio of the perfume mixture to the sulfur-containing pro-perfume will affect the resulting perfume release and malodor reduction of the freshening composition. Therefore, the weight ratio of perfume mixture to sulfur-containing pro-perfume can be optimized to reach the desired perfume release and malodor reduction via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 6, Williams et al. teach the sulfur-containing pro-perfume is dodecyl thio-damascone [0027].
Regarding claims 8 and 9, Williams et al. teach the composition is dispersed in a spray dispenser [0104].
Williams et al. do not teach a translucent, transparent or plastic spray dispenser.
However, the translucent, transparent, or plastic spray dispenser is a discrete element of the claimed freshening composition, this is not a design application but a utility application with all claims directed to articles or products of manufacture. Therefore, the material used for the spray dispenser is merely a decoration fastened to the large underlying composition.  There is no evidence that the type of material used in the spray dispenser has any mechanical function in relation to the underlying composition. Thus, it is the Examiner’s position that the type of material used in the spray dispenser relates only to matters of ornamentations or aesthetic design and the particular type of material used in the spray dispenser affixed to the claimed composition does not patentably distinguish this article from that of the prior art because it would have been obvious for one of ordinary skill in this art to provide each of the articles in the references cited in the 102 rejections above with a design having corresponding characteristics, such as a translucent, transparent or plastic spray dispenser, based upon motivation (e.g. ornamentation) which are not germane to the patentability of claims for utility inventions under 35 US 101.  Therefore, spray dispensers in the form of characters in the form of translucent, transparent or plastic would be an obvious design choice.
Regarding claim 10, Williams et al. teach the freshening composition is aqueous [0104].
.


9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US PG Pub 2015/0217015 A1) in view of Nwachukwu et al. (US PG Pub 2015/0335778 A1).
	Regarding claim 7, Williams et al. teach the freshening composition as set forth above.
	Williams et al. are silent regarding the freshening product comprising a propellant.
	Nwachukwu et al. teach freshening products comprising an aqueous perfume formulation containing a propellant (Claims 1 and 11, [0028]) in a plastic container (abstract) as required by instant claim 8, and wherein the propellant is a hydrocarbon and compressed gas [0028] as required by instant claim 9. Nwachukwu et al. offer the motivation of using a propellant due to its ability to pressurize and deliver the aqueous perfume composition from a container [0027-0030]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the propellant of Nwachukwu et al. in the freshening composition of Williams et al., thereby arriving at the claimed invention.
 	
10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US PG Pub 2015/0217015 A1) in view of Apel et al. (US Patent 7,030,079).
	Regarding claim 12, Williams et al. teach the freshening composition as set forth above.
	Williams et al. are silent regarding the freshening composition comprising dimethyl anthranilate.
	Apel et al. teach chemical compositions comprising olfactive characteristics as a customized fragrance (Abstract) wherein a preferred aromatic nitrogen containing chemical compound is dimethyl anthranilate (claim 7). Apel et al. offer the motivation of choosing dimethyl anthranilate due to its ability .
 
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,632,221 B2 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claim encompasses the freshening composition of the patented claim. 

Response to Arguments
12.	Applicant’s arguments, see p. 2, filed 4/1/2021, with respect to the 102 rejections over Herrmann et al. have been fully considered and are persuasive.  The 102 rejections over Herrmann et al. have been withdrawn. 
	Regarding the 103 rejections over Herrmann et al. and Williams et al., Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Herrmann et al. and Williams et al., Applicant states “Unexpected results are demonstrated in the specification regarding the claimed pH range of about 4.5 to about 6.5”. In response, attention is drawn to claim 1, wherein claim 1 is drawn to a sulfur containing pro-perfume. However, in the Examples alleging unexpected results, only dodecyl thio-damascone was used. Even assuming that the data in the examples demonstrated unexpected results, such data is insufficient to establish an unexpected result given the breadth of claim 1 at least with respect to the pro-perfume, because the showing is not commensurate in scope with the claimed invention. To establish unexpected results, the data must be fairly representative of the claimed invention (In re Peterson, 65 USPQ2d 1379, 1383, Fed. Cir. 2003). 
 For these reasons, Applicant's arguments are not persuasive. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763